NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 16 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

KEVEN HUTSON,                                   No. 17-15101

                Plaintiff-Appellant,            D.C. No. 2:16-cv-01921-DGC

 v.
                                                MEMORANDUM*
ME CAPITAL LLC; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   David G. Campbell, District Judge, Presiding

                            Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Keven Hutson appeals pro se from the district court’s order dismissing

his action alleging federal claims arising out of a foreclosure. We have jurisdiction

under 28 U.S.C. § 1291. We review for an abuse of discretion a dismissal for




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to comply with a court order. Pagtalunan v. Galaza, 291 F.3d 639, 640

(9th Cir. 2002). We affirm.

      The district court did not abuse its discretion by dismissing Hutson’s action

without prejudice after Hutson failed to comply with the district court’s orders

regarding preparation for the pre-trial conference, and failed to appear at the

pretrial conference, despite being warned that failure to comply with court orders

may result in dismissal. See id. at 642-43 (discussing the five factors for

determining whether to dismiss for failure to comply with a court order and noting

that dismissal should not be disturbed absent “a definite and firm conviction” that

the district court “committed a clear error of judgment” (citation and internal

quotation marks omitted)).

      The district court did not abuse its discretion by denying Hutson’s motion

for reconsideration because Hutson failed to establish any basis for

reconsideration. See Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5
F.3d 1255, 1262-63 (9th Cir. 1993) (setting forth standard of review and grounds

for reconsideration).

      We reject as meritless Hutson’s contentions that the district court was

required to first address the issue of personal jurisdiction and had no authority to

                                          2                                       17-15101
act until service was complete.

      AFFIRMED.




                                  3   17-15101